DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/125,328 filed on September 3, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5-13 and 21-26 are still pending.

Response to Arguments
Applicant’s arguments, see pages 10-11 of the remarks, filed September 3, 2021, with respect to the rejections of claims 1-2, 5-13 and 21-26 a have been fully considered and are persuasive.  The rejections of claims 1-2, 5-13 and 21-26 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 5-13 and 21-26 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “estimating a portion of the power loss that is  due to the physical position of the electronic device causing the power receiving coil of the electronic device to be misaligned with respect to the power transmission coil of the wireless charger, the portion of the power loss being less than an entirety of the power loss; setting a power loss threshold based on the portion of the power loss that is due to the physical position of the electronic device causing the power receiving coil to be misaligned with respect to the power transmission coil, the power 
Claims 2 and 21-25, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claims 5, 6 and 26 recite similar limitations as claim 1, and are therefore allowable for the same reasons as claim 1. 
Claims 7-13, being dependent on claim 6, are allowable for the same reasons as claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859